Citation Nr: 0427838	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  04-24 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound to the back.  
	
2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for residuals of a cold 
weather injury.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease 
and asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1945 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  In those 
determinations, the RO inter alia denied the appellant's 
claims of entitlement to service connection for shrapnel 
wound to the back, bilateral hearing loss, residuals of a 
cold weather injury, PTSD, and a respiratory disorder, to 
include chronic obstructive pulmonary disease and asbestosis.  
The appellant disagreed and this appeal ensued.  This case 
has been advanced on the docket.  See 38 C.F.R. § 20.900(c) 
(2003).  

In this decision, the Board denies the claims of entitlement 
to service connection for shrapnel wound to the back, 
bilateral hearing loss, residuals of a cold weather injury, 
and PTSD.  The claim of entitlement to service connection for 
a respiratory disorder, to include chronic obstructive 
pulmonary disease and asbestosis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  




FINDINGS OF FACT

1.  The medical evidence of record does not indicate that the 
appellant has a current back disorder for which service 
connection can be established.  

2.  The appellant has a current bilateral hearing loss that 
is not related to his active service.  

3.  The appellant has peripheral neuropathy affecting the 
lower extremities that is not related to his active service.  

4.  The appellant did not engage in combat with the enemy and 
it cannot be verified that he experienced a stressor, such as 
being wounded in the Philippines in 1945, which might form 
the predicate for a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2003).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2003).  

3.  Residuals of a cold weather injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2003) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 20 02).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See  66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The veteran's initial claims involved in this case were 
received in 2000, and there are no issues as to provisions of 
forms or instructions for applying for the benefit.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2003).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made after November 9, 2000, the 
date the VCAA was enacted.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claim, the RO sent him an April 
2000 letter indicating that his claims were incomplete and 
informing him of the information and evidence needed to 
substantiate the claims.  By a September 2000 letter, the RO 
told the appellant the service medical records were not 
available; the service department informed the VA that the 
records had been destroyed in a 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri.  The letter 
asked the appellant to provide information as to his unit of 
assignment, the name of any service medical facility where he 
received treatment in service, the exact dates of treatment, 
and the exact injuries he was treated for.  In a response 
later that month, the appellant reported he was assigned to 
the [redacted]th Military Police Company in the Philippines, 
traveled from San Francisco to the Philippines aboard USS 
[redacted], that he was injured by grenade shrapnel in San 
Fernando, and was treated by a company doctor, and not at any 
medical facility.  By October and December 2000 letters, the 
RO asked the appellant to provide the exact dates of 
treatment and to complete NA (National Archives) Form 13055 
to help in obtaining any available records.  By a March 2001 
letter, the RO informed the appellant of the VCAA, the 
evidence needed to substantiate the claims, and the evidence 
or information he should submit.  In March 2001, the 
appellant provided a completed NA Form 13075 (Questionnaire 
About Military Service), in which he reported the same facts 
as noted above, with the addition of hearing the "large 
guns" of USS [redacted] fired daily.  In October 2003, the 
appellant submitted a completed NA Form 13055 (Request for 
Information Needed to Reconstruct Medical Data), which 
essentially provided the same information.  

The RO took this information and asked NPRC to conduct a 
search of available records, including the records of the 
Army's Surgeon General's Office, for the period from February 
to December 1945 (the appellant's entire length of service).  
NPRC responded that the search period should be narrowed.  
The RO narrowed the search period to September to December 
1945, the approximate dates of his service in the 
Philippines.  NPRC responded that the service medical and 
personnel records could not be reconstructed.  

In July 2002, the RO sent a letter to the appellant regarding 
the VCAA and asking him to provide detailed information as to 
his asbestos exposure.  The RO also asked NPRC to provide 
information as to records of exposure to asbestos in service 
or jobs that the appellant performed.  Later that month, the 
appellant provided a statement regarding his service aboard 
USS [redacted], his close contact with exposed pipes 
wrapped with asbestos insulation, and the presence of 
asbestos fibers in the close quarters of the shipboard 
environment.  

In July 2002, the RO sent a letter to the appellant of an 
upcoming VA examination (the report of which is in the claims 
file).  By October and November 2002 letters, the RO told the 
appellant of procedural issues involved in his claim, 
including an upcoming hearing (the transcript of which dated 
in January 2003 is of record).  By February and September 
2003 letters, the RO again discussed the VCAA and what 
evidence was necessary to substantiate the claim.  By an 
undated letter, the RO told the appellant of the date and 
time of another hearing scheduled (the transcript of which 
dated in November 2003 is of record).  By a December 2003 
letter, the RO told the appellant of its requests to health 
care providers he had identified, and asked him to complete a 
PTSD questionnaire.  

By these action combined, the RO told the appellant of the 
evidence required to substantiate the claims, the evidence in 
the claims file, the actions VA was taking to obtaining 
outstanding evidence he has identified, and what action he 
could take to assist in substantiating his appeal.  After 
receipt of the evidence of record, the RO issued to the 
appellant a May 2004 statement of the case that identified 
the evidence in the claims file, the applicable law and 
regulations for adjudicating the claims, and the RO's 
analysis of the claims, with an explanation of the reasons 
for its adverse determinations.  In doing so, it informed the 
appellant of the evidence needed to substantiate the claims.  
38 U.S.C.A §§ 5102, 5103A (West 2002); 38 C.F.R § 3.159(b) 
(2003).  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claims, 
of the information and evidence he was expected to provide, 
of the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claims.  See Pelegrini II , 
No. 01-944, U.S. Vet. App., at 10.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the  claims, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  In April 2000, July 2002, July 2003, 
December 2003, and February 2004, the RO sent letters to 
various health care providers identified by the appellant; 
the record includes responses from these providers, either 
attached to copies of pertinent medical records or indicating 
that such records were unavailable.  The evidence of record 
unfortunately does not include the service medical or 
personnel records; NPRC has reported that these records were 
apparently destroyed in the 1973 fire.  The record does 
include VA and private treatment records, statements from 
friends and family of the appellant, and documents received 
on multiple occasions from the appellant.   The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant; in fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA examinations in August 
2002, December 2003, and January 2004.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See  38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  On appellate review, 
there are no areas in which further development is needed.  

II.  Generally Applicable Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  With chronic disease shown as 
such in service or within the presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease that becomes manifest to a degree of 10 percent or 
more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307 (2003).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 
38 C.F.R. § 3.309(a) (2003).

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

III.  Analysis

A.  Shrapnel Wound to the Back

The initial element of a service-connection claim requires 
medical evidence in the claims file of current residuals of a 
shrapnel wound to the back.  A private physician in a March 
2001 statement reported a two-inch shrapnel wound scar at the 
left mid-shoulder, with complaints of pain and the use of 
anti-inflammatory medication.  A private treatment record in 
June 2003 noted the appellant's complaint of a one-week 
history of back pain, within the context of constipation and 
a history of kidney stones.  These documents, which 
constitute the sole medical evidence of a current back 
disorder, did not provide a diagnosis of a back disorder.  
They only described back symptomatology and a scar of unknown 
etiology (for the history of a shrapnel wound is entirely 
based on the appellant's history of being wounded in service, 
rather than on medical evidence contemporaneous with 
service).  There is an August 1953 VA clinical record showing 
a history of cervical injury the previous day and a negative 
x-ray finding, though there is no subsequent medical evidence 
to suggest a continuing cervical spine disorder that might 
correspond to the appellant's allegations he was wounded in 
the Philippines in 1945 by a grenade fragment.  

The record includes two lay allegations regarding this 
injury.  The appellant's sister alleged in a February 2002 
statement that he had a shrapnel wound to the upper back with 
a significant scar.  In a November 2003 statement, a friend 
of the appellant claimed to have served with him in the 
Philippines and to have knowledge of a shrapnel wound and 
scar of the upper back sustained in the manner described by 
the appellant.  While a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability, his or her belief as to its diagnosis is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Given the record as described above, the Board finds that 
there is no basis to conclude there is a current back 
disorder for which service connection may be awarded.  For 
the reasons set out above, the preponderance of the evidence 
is against the claim for service connection.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

B.  Hearing Loss

The private audiologic evaluation in January 2000 indicated 
hearing loss of a severity that corresponds with the 
requirements of 38 C.F.R. § 3.385 (2003).  Thus, the medical 
evidence shows a current hearing loss and satisfies the 
initial element of a service-connection claim.  The service 
medical records are unavailable, and more importantly the 
service personnel records are unavailable.  These personnel 
records would have possibly shown the appellant's unit of 
assignment and his dates of service overseas (including 
whether he served in the Philippines or was transported 
aboard USS [redacted]), and thereby might possibly 
substantiate the appellant's recent statements regarding his 
in-service activities.  The absence of these records means 
the Board cannot independently verify that the appellant was 
in the Philippines at the time of his wounded (and the 
assumed acoustic trauma that occurred during the incident), 
nor can it verify that the appellant was exposed to acoustic 
trauma aboard ship, whether by "large guns" as described by 
the appellant or by the loud noises inherent in mechanical 
shipboard life.  

The only medical evidence connecting the current hearing loss 
with the service described by the appellant is a private 
medical opinion in January 2001 and December 2002, which 
indicated that the appellant had a permanent bilateral 
hearing loss stemming from service aboard ship and loud guns 
in World War II.  This opinion is based on the appellant's 
recitation of his service history to that physician.  The 
physician is merely recording information provided by the 
appellant and not providing a medical opinion as to a past 
history.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(information recorded by a medical examiner, unenhanced by 
any additional medical comment by that examiner, does not 
constitute "competent medical evidence.").  

In short, the record does not include competent medical 
evidence of a nexus between the current hearing loss and the 
appellant's service.  In light of the evidence of record and 
based on this analysis, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for bilateral hearing 
loss.  

C.  Cold Weather Injury/Peripheral Neuropathy

The appellant claims he has peripheral neuropathy of his 
lower extremities based on his exposure to cold and wetness 
while serving in the Army in the Philippines in 1945.  A 
private physician in December 2002 has diagnosed severe 
neuropathy of both feet and leg pain.  The VA examination in 
January 2004 noted leg numbness and some evidence of 
peripheral neuropathy.  This evidence satisfies the initial 
element of a service-connection claim.  

The medical evidence does not, however, provide a connection 
between this current disorder and the appellant's service.  
The private medical opinion in December 2002 related the 
neuropathy to the appellant's feet being cold and wet for 
long periods in the Philippines.  The VA examination in 
January 2004, though, opined that wet feet was not the cause 
of peripheral neuropathy.  The examiner noted there were no 
symptoms of peripheral neuropathy prior to 2001, despite the 
appellant's description of a long history of standing 
difficulties due to lower extremity symptoms.  The examiner 
also reported that typical changes associated with a cold 
injury were absent from the appellant's lower extremity 
symptomatology.  While there was some evidence of peripheral 
neuropathy, the examiner opined that they "clearly cannot be 
related to immersion" because the neuropathy involves all 
four extremities (lower as well as upper).  In an addendum to 
the examination report, the examiner connected the current 
peripheral neuropathy to diabetes or gammopathy, rather than 
to exposure to wetness or cold in the Philippines more than a 
half century ago.  This detailed opinion, based on review of 
the claims file, is more probative than and outweighs the 
private physician's opinion.  

The record does not include competent medical evidence of a 
nexus between the current peripheral neuropathy of the lower 
extremities and the appellant's service.  In light of the 
evidence of record and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for residuals of a cold weather injury, to include 
peripheral neuropathy.  

D.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence established that the appellant engaged in combat 
with the enemy and the claimed stressor was related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the appellant's lay testimony alone 
could establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2003)) and 38 C.F.R. 
§ 4.125 (2003) (requiring PTSD diagnoses to conform to the 
criteria in American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- 
IV)).  

Effective March 7, 2002, VA amended the regulatory criteria 
to clarify the type of evidence relevant in corroborating a 
claimant's statement regarding the occurrence of a stressor 
resulting from a personal assault.  67 Fed. Reg. 10,330 (Mar. 
7, 2002).  The appellant has not alleged a stressor based on 
a personal assault, and the amended criteria did not alter 
the criteria of section 3.304(f) governing claims of PTSD 
based on stressors of the type alleged by the appellant.  See 
67 Fed. Reg. 10,330, 10,331 (Mar. 7, 2002) (the final rule 
retained existing provisions concerning the establishment of 
PTSD claims related to combat).  

The presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  The appellant does not allege 
he was a POW, though he does allege that he was wounded in 
combat.  The analysis is divided into two major components:  
The first component involves the evidence required to 
demonstrate the existence of an alleged stressful event; the 
second involves a determination as to whether the stressful 
event is of the quality required to support the diagnosis of 
post-traumatic stress disorder.  

With regard to the first component of the Court analysis, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for post-traumatic stress 
disorder will vary depending on whether or not the veteran 
was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The Court articulated a two-
step process of determining whether a veteran "engaged in 
combat with the enemy."  First, it must be determined 
through recognized military citations or other supportive 
evidence, that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat.  
If the determination with respect to this step is 
affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive of the actual occurrence and 
no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki at 98.  In other words, a claimant's 
assertion that he "engaged in combat with the enemy" are 
not sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he "engaged in 
combat with the enemy."  

A determination as to whether the appellant "engaged in 
combat with the enemy" raises a rebuttable evidentiary 
presumption in favor of the appellant's lay contentions.  See 
38 C.F.R. § 3.304(d) (2003); see also 38 U.S.C.A. § 1154(b) 
(West 2002).  The phrase, as used in section 1154(b), has 
been interpreted as requiring evidence that the appellant 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Whether any particular set of circumstances 
constituted combat depends on the facts.  There is no 
limitation on the kind of evidence that may be used to 
support such a finding, though entries in the service 
personnel records are highly persuasive.  Whether a 
particular statement in service-department records indicating 
that the appellant participated in a particular "campaign" 
or "operation" may be sufficient to denote engagement in 
combat, depending on the language and context of the records 
in each case.  Evidence of participation a "campaign" or 
"operation" would not, in itself, generally establish that 
the appellant engaged in combat.  VAOPGCPREC 12-99.  

The question of what happened in service was discussed above 
with respect to his claimed bilateral hearing loss.  For 
those reasons, the record is silent as to his in-service 
activities and as to his in-service medical condition.  There 
is no record that he was awarded decorations that might 
signify combat, such as a Purple Heart Medal, nor is there 
any means from the evidence to conclude that the event 
claimed by the appellant occurred.  The service medical and 
personnel records are unavailable, despite extensive efforts 
by the RO to reconstruct them through the service department 
and the National Archives (also discussed above).  Without 
these records, there is no service department verification of 
the appellant's unit of assignment or his dates of service 
overseas (including whether he served in the Philippines, was 
assigned to a military police unit, or was transported aboard 
USS [redacted]).  In other words, there is no means of 
substantiating the appellant's recent statements regarding 
his in-service activities.  The absence of these records 
means the Board cannot independently verify that the 
appellant was in the Philippines or that he was "engaged in 
combat with the enemy".  Nor can it verify and accept as 
proof of the claimed stressful event of being wound in the 
Philippines in 1945.  

Although the record shows a diagnosis of PTSD in several 
reports from a private physician in 2001 and 2002, the record 
does not indicate the occurrence of the claimed stressful 
event that formed the predicate to that diagnosis.  The RO 
has taken extraordinary steps to reconstruct the appellant's 
service medical and personnel records that would help support 
his claim, but to no avail.  In light of the evidence and 
based on this analysis, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD.  


ORDER

Service connection for residuals of a shrapnel wound to the 
back is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for residuals of a cold weather injury is 
denied.  

Service connection for PTSD is denied.  


REMAND

The initial element of the claim of entitlement to service 
connection for a respiratory disorder, to include COPD and 
asbestosis, requires medical evidence of a current diagnosis 
of these disorders.  The medical evidence documents diagnoses 
of COPD.  As for asbestosis, a series of private medical 
records revealed diagnoses of asbestosis, though a VA 
examination in August 2002 found a history of asbestos 
exposure per the appellant's recollection without evidence of 
asbestosis.  To clarify the diagnoses applicable to the 
appellant's respiratory disorder, the case is REMANDED for 
the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, is completed.  
In particular, ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met.  Convey (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the 
claimant is expected to provide; and (4) 
notice that the claimant is to provide 
any evidence in his or her possession 
that pertains to the claim.  Duplicate 
copies of evidence currently in the file 
need not be submitted.  

2.  Arrange for a VA examination to 
determine the nature and etiology of the 
claimed respiratory disorders, to include 
COPD and asbestosis.  The claims file 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and he/she should 
so indicate in their report.  The RO 
should inform the examiner that the 
service medical and personnel records are 
not available for review.  After 
reviewing the available medical records 
and examining the appellant, ask the 
examiner to opine - based on review of 
the evidence of record, examination of 
the appellant, and her or his 
professional expertise - (1) as to the 
diagnoses applicable to any respiratory 
disorder (and specifically whether COPD 
and/o asbestosis is an accurate 
diagnosis), and (2) whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or  less likely than not 
(i.e., probability less than 50 percent) 
that any respiratory disorder diagnosed 
is related to the appellant's service in 
1945.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  The findings and opinions 
should be set forth in a written report 
made part of the claims file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim de novo.  
If a benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



